Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 1 of 42 PageID 11




              EXHIBIT “A”
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 2 of 42 PageID 12
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 3 of 42 PageID 13
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 4 of 42 PageID 14
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 5 of 42 PageID 15
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 6 of 42 PageID 16
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 7 of 42 PageID 17
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 8 of 42 PageID 18
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 9 of 42 PageID 19
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 10 of 42 PageID 20
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 11 of 42 PageID 21
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 12 of 42 PageID 22
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 13 of 42 PageID 23
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 14 of 42 PageID 24
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 15 of 42 PageID 25
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 16 of 42 PageID 26




              EXHIBIT “B”
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 17 of 42 PageID 27
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 18 of 42 PageID 28
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 19 of 42 PageID 29
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 20 of 42 PageID 30
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 21 of 42 PageID 31
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 22 of 42 PageID 32
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 23 of 42 PageID 33
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 24 of 42 PageID 34




              EXHIBIT “C”
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 25 of 42 PageID 35
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 26 of 42 PageID 36
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 27 of 42 PageID 37
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 28 of 42 PageID 38
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 29 of 42 PageID 39
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 30 of 42 PageID 40
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 31 of 42 PageID 41
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 32 of 42 PageID 42
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 33 of 42 PageID 43
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 34 of 42 PageID 44
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 35 of 42 PageID 45




              EXHIBIT “D”
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 36 of 42 PageID 46
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 37 of 42 PageID 47




              EXHIBIT “E”
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 38 of 42 PageID 48
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 39 of 42 PageID 49
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 40 of 42 PageID 50
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 41 of 42 PageID 51
Case 6:20-cv-02237-ACC-EJK Document 1-1 Filed 12/08/20 Page 42 of 42 PageID 52
